Exhibit 10.7

GRANT NOTICE FOR

TIME-VESTED RESTRICTED STOCK UNIT AWARD

[Date of Grant]

PPG Industries, Inc. (the “Company”) and the Participant identified below are
parties to a Restricted Stock Unit Award Agreement dated as of [Date of Grant]
(the “Agreement”). Capitalized terms used in this Grant Notice shall have the
respective meanings given to such terms in the Agreement, unless otherwise
defined in this Grant Notice. This Grant Notice confirms the grant to the
Participant of an Award of Restricted Stock Units with the terms set forth
below. This Grant Notice is hereby incorporated by reference into and forms a
part of the Agreement.

 

Participant Name:    [Full Name] Date of Grant:    [Date of Grant]

Number of Restricted Stock

Units Granted:

   [Quantity Granted] Dividend Equivalents:    “Dividend Equivalents” are not
granted with respect to this Restricted Stock Unit Award. “Dividend Equivalents”
means the right to receive the equivalent value (in cash or shares) of dividends
paid on one share of Common Stock for each share that may be issued under an
Award. Vesting Date:    [Vest Date] Award Goals:   

(1) The Participant must be continuously employed by the Company or its
Subsidiaries through the Vesting Date (as set forth above), subject to the
provisions of the Agreement regarding retirement, disability, job elimination,
death and other termination of employment; and

 

(2) the Company must have declared and paid a dividend in the quarter
immediately preceding the quarter that includes the Vesting Date.

 

PPG Industries, Inc. /s/ J. Craig Jordan
By: J. Craig Jordan, Vice President, Human Resources



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AWARD AGREEMENT

[DATE OF GRANT]

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is entered into as
of the date first written above by and between PPG Industries, Inc. (the
“Company”) and [Full Name] (the “Participant”).

The Company maintains the PPG Industries, Inc. Omnibus Incentive Plan (as
amended from time to time, the “Plan”), which is incorporated into and forms a
part of this Agreement, and the Participant has been selected by the
Officers-Directors Compensation Committee or its designee (as applicable, the
“Committee”) to receive an Award under the Plan. Capitalized terms used in this
Agreement shall, unless defined elsewhere in this Agreement, have the respective
meanings given to such terms in the Plan.

The Award of Restricted Stock Units shall be confirmed by a separate Grant
Notice to which this Agreement is attached (the “Grant Notice”), specifying the
Date of Grant of the Award, the number of Restricted Stock Units granted and the
Award Goals (as defined in the Grant Notice) applicable to such Restricted Stock
Units. Each Restricted Stock Unit is a bookkeeping entry representing the
equivalent in value of a share of Common Stock. Such Award shall be subject to
the terms and conditions of this Agreement and such Grant Notice shall be deemed
incorporated by reference into this Agreement.

NOW, THEREFORE, the Company and the Participant, intending to be legally bound,
agree as follows:

 

1. Terms and Conditions of the Award.

 

  A. This Agreement sets forth the terms and conditions applicable to the Award
of Restricted Stock Units confirmed in the Grant Notice. The Award of Restricted
Stock Units is made under Article VII of the Plan. Unless and until the
Restricted Stock Units are vested in the manner set forth in paragraph 1.F. and
2.A. hereof, the Participant shall have no right to settlement of any such
Restricted Stock Units.

 

  B. The Committee may terminate the Award at any time on or prior to the
Vesting Date (as defined in the Grant Notice) if, in its sole discretion, the
Committee determines that the Participant is no longer in a position to have a
substantial opportunity to influence the long-term growth of the Company.

 

  C.

Prior to settlement of any vested Restricted Stock Units, such Restricted Stock
Units will represent an unsecured obligation of the Company, payable (if at all)
only from the general assets of the Company. The Company’s obligations under
this Agreement shall be unfunded and unsecured, and no special or separate fund
shall be established and no other segregation of assets shall be made and the

 

2



--------------------------------------------------------------------------------

  Participant shall have no greater rights than an unsecured general creditor of
the Company. Except as otherwise specifically provided in the Grant Notice or
this Agreement, the Participant shall have no rights as a stockholder of the
Company by virtue of any Restricted Stock Units granted under this Award unless
and until such Award is determined to be vested and resulting shares of Common
Stock are issued to the Participant.

 

  D. If the Participant’s active employment with the Company terminates prior to
the Vesting Date but, on or after the first anniversary of the Date of Grant
because of retirement, disability, Termination of Service due to a workforce
reduction or job elimination (each as determined in the Committee’s sole
discretion) or death, the Participant shall be entitled to the same Award to
which the Participant would have been entitled had the Participant’s employment
continued through the Vesting Date, and such Award shall be paid as soon as
practicable following the Vesting Date, subject to paragraph 2.C. hereof;
provided, however, that the Committee, in its sole discretion, may determine
that the Participant will be entitled to a lesser Award.

 

  E. If the Participant’s employment with the Company terminates prior to the
Vesting Date for any reason other than retirement, disability, job elimination
or death, or for any reason before the first anniversary of the Date of Grant,
the Participant’s Award shall be forfeited on the date of such termination.

 

  F. The Committee shall determine the extent, if any, to which the applicable
Award Goals have been attained and the extent, if any, to which the Award has
been earned by the Participant. The Committee shall have the negative discretion
to reduce or eliminate any payout for the Award.

 

  G. In the event that, during the Change in Control Period (as hereinafter
defined), the Participant is subject to an Involuntary Termination (as
hereinafter defined), then the Award shall become fully vested, and the payout
of the Award shall be made as soon as practicable following the date of the
Involuntary Termination, subject to paragraph 2.C. hereof. The Company and the
Participant shall take all steps necessary (including with regard to
post-termination services by the Participant) to ensure that an Involuntary
Termination constitutes a “separation from service” within the meaning of
Section 409A of the Code, and notwithstanding anything contained herein to the
contrary, the date on which a separation from service takes place for reasons
resulting in an Involuntary Termination shall be the date of the Involuntary
Termination.

If the Participant is a party to a Change in Control Employment Agreement with
the Company (a “Change in Control Agreement”), “Change in Control Period” for
purposes of this Agreement shall have the meaning ascribed to the term
“Employment Period,” as defined in the Change in Control Agreement, and if the
Participant is not a party to a Change in Control Agreement, the term shall mean
the period commencing on the date of a Change in Control (as defined in the

 

3



--------------------------------------------------------------------------------

Plan) and ending on the earlier of the Participant’s date of Retirement and the
Vesting Date. “Retirement” for purposes of this paragraph 1.G. shall mean
termination of employment on or after (i) the Participant’s “normal retirement
date,” as defined in the PPG Industries, Inc. Retirement Income Plan, provided
such termination is voluntary, or (ii) if the Company may subject the
Participant to compulsory retirement under the Age Discrimination in Employment
Act (29 U.S.C. Section 621 et. seq.) (ADEA) as a “bona fide executive or a high
policy maker,” the Participant’s “normal retirement date.”

“Involuntary Termination” for purposes of this Agreement shall mean, if the
Participant is a party to a Change in Control Agreement, a termination of the
Participant’s employment that gives rise to payments and benefits under
Section 6 of the Change in Control Agreement, and if the Participant is not a
party to a Change in Control Agreement, shall mean a termination by the Company
for any reason other than Cause, death or Disability (as the terms are
hereinafter defined). “Cause” for purposes of a Participant who is not a party
to a Change in Control Agreement shall have the same meaning as that term is
defined in the Participant’s offer letter or other applicable employment
agreement; or, if there is no such definition, “Cause” means, as determined by
the Committee in good faith: (i) engaging in any act, or failing to act, or
misconduct that is injurious to the Company or its Subsidiaries; (ii) gross
negligence or willful misconduct in connection with the performance of duties;
(iii) conviction of (or entering a plea of guilty or nolo contendere to) a
criminal offense (other than a minor traffic offense); (iv) fraud, embezzlement
or misappropriation of funds or property of the Company or a Subsidiary;
(v) material breach of any term of any agreement between the Participant and the
Company or a Subsidiary relating to employment, consulting or other services,
confidentiality, intellectual property or non-competition; (vi) the entry of an
order duly issued by any regulatory agency (including federal, state and local
regulatory agencies and self-regulatory bodies) having jurisdiction over the
Company or a Subsidiary requiring the removal from any office held by the
Participant with the Company or prohibiting or materially limiting the
Participant from participating in the business or affairs of the Company or any
Subsidiary. “Disability” for purposes of this Agreement shall mean disability
which, after the expiration of more than 52 weeks after its commencement, is
determined to be total and permanent by a physician selected by the Company or
its insurers.

 

2. Payout on Account of Awards.

 

  A.

Upon attainment of the Award Goals and satisfaction of all other applicable
conditions as to the issuance of the Restricted Stock Units, and otherwise
subject to this Agreement and the terms of the Plan, the Participant shall be
entitled to the number of shares of Common Stock constituting the Award as
determined by the Committee in accordance with paragraph 1.F. The Participant
shall be entitled to receive a payout of the vested Award in the form of cash,
shares of Common Stock or a combination of cash and shares, less any Tax-Related
Items as defined

 

4



--------------------------------------------------------------------------------

  in paragraph 7, as determined by the Committee in its sole discretion. The
amount of any cash to be paid in lieu of Common Stock shall be determined on the
basis of the Fair Market Value of the Common Stock as of the Payout Date (as
defined below).

 

  B. Any shares of Common Stock issued to the Participant with respect to his or
her Award shall be subject to such restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, the New York Stock Exchange and any applicable state or
foreign securities laws, and the Committee may cause a legend or legends to be
endorsed on any stock certificates for such shares making appropriate references
to such legal restrictions.

 

  C. Except as otherwise provided in this Agreement, the issuance of the shares
of Common Stock in accordance with the provisions of paragraph 1 and this
paragraph 2 will be delivered within 90 days following (i) the Vesting Date or
(ii) to the extent applicable under the provisions of paragraph 1.G. hereof and
provided the Change in Control constitutes a “change in control event,” within
the meaning of Section 409A of the Code, the date of an Involuntary Termination
following a Change in Control (the earliest of the foregoing dates, the “Payout
Date”).

 

3. Continuing Conditions. Notwithstanding any other provisions herein, the
Participant, by execution of this Agreement, agrees and acknowledges that in
return for the Award granted by the Company in this Agreement, the following
continuing conditions shall apply:

 

  A. If at any time prior to the Vesting Date or within one (1) year after the
Vesting Date the Participant engages in any activity in competition with any
activity of the Company or any of its Subsidiaries, or contrary or harmful to
the interests of the Company or any of its Subsidiaries, including, but not
limited to: (1) conduct related to the Participant’s employment for which either
criminal or civil penalties against the Participant may be sought; (2) violation
of Company (or Subsidiary) Business Conduct Policies; (3) accepting employment
with or serving as a consultant, advisor or in any other capacity to an employer
that is in competition with or acting against the interests of the Company or
any of its Subsidiaries, including employing or recruiting any present, former
or future employee of the Company or any of its Subsidiaries; (4) disclosing or
misusing any confidential information or material concerning the Company or any
of its Subsidiaries; or (5) participating in a hostile takeover attempt, then
this Award shall terminate effective as of the date on which the Participant
enters into such activity, unless terminated sooner by operation of another term
or condition of this Agreement, and any “Award Gain” realized by the Participant
shall be paid by the Participant to the Company. “Award Gain” shall mean the
cash and the Fair Market Value of the Common Stock delivered to the Participant
pursuant to paragraph 2 on the date of such delivery times the number of shares
so delivered.

 

5



--------------------------------------------------------------------------------

  B. By accepting this Agreement, the Participant consents to a deduction from
any amounts the Company or any of its Subsidiaries owes the Participant from
time to time (including amounts owed the Participant as wages or other
compensation, fringe benefits or vacation pay, as well as any other amounts owed
to the Participant by the Company or any of its Subsidiaries), to the extent of
the amounts payable to the Company by the Participant under paragraph 3.A.
above. Whether or not the Company elects to make any set-off in whole or in
part, if the Company does not recover by means of set-off the full amount
payable by the Participant, calculated as set forth above, the Participant
agrees to pay immediately the unpaid balance to the Company.

 

  C. The Participant may be released from the Participant’s obligations under
paragraphs 3.A and 3.B above only if the Committee determines, in its sole
discretion, that such action is in the best interest of the Company.

 

4. Award Subject to Plan Provisions. Unless otherwise expressly provided in the
Grant Notice or this Agreement, the Restricted Stock Unit Award shall be subject
to the provisions of the Plan, including, without limitation, Article XI. In the
event of any conflict between this Agreement and either the Grant Notice or the
Plan, the Grant Notice or Plan, as applicable, shall control over this
Agreement.

 

5. Applicable Law; Entire Agreement; Venue. This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania
without reference to any choice of law principles. The Grant Notice, this
Agreement and the Plan contain all terms and conditions with respect to the
subject matter hereof.

For purposes of litigating any dispute that arises under the Award or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
Commonwealth of Pennsylvania, and agree that such litigation shall be conducted
in the courts of Allegheny County, Pennsylvania, or other federal courts for the
United States for the Western District of Pennsylvania, and no other courts,
where this Award of Restricted Stock Units is made and/or to be performed. The
parties agree that, if suit is filed in Allegheny County courts, application
will be made by one or both parties, without objection, to have the case heard
in the Center for Commercial and Complex Litigation of the Court of Common Pleas
of Allegheny County.

 

6. Further Assurances. The Participant agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements (including, without limitation, stock
powers with respect to shares of Common Stock issued or otherwise distributed in
relation to this Award) which may be reasonably required by the Company or the
Committee, as the case may be, to implement the provisions and purposes of the
Grant Notice, this Agreement and the Plan.

 

6



--------------------------------------------------------------------------------

7. Taxes. Regardless of any action the Company and/or the Subsidiary employing
the Participant (the “Employer”) take with respect to any or all income tax
(including U.S. federal, state, and local tax and/or non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related items related to
the Participant’s participation in the Plan and legally applicable to the
Participant or deemed by the Company or the Employer to be an appropriate charge
to the Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including the
grant and vesting of the Restricted Stock Units, the conversion of the
Restricted Stock Units into shares or the receipt of an equivalent cash payment,
the subsequent sale of any shares acquired pursuant to the Restricted Stock
Units and the receipt of any dividends or Dividend Equivalents; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Award to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant has become subject to tax in more than one jurisdiction between the
Date of Grant and the date of any relevant taxable event, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, to satisfy the Tax-Related Items obligation by withholding otherwise
deliverable shares of Common Stock. In addition, the Participant authorizes the
Company and/or the Employer, in their sole discretion and pursuant to such
procedures as the Company may specify from time to time, to withhold any
Tax-Related Items by one or more of the following means: (i) withholding from
the proceeds of the sale of shares of Common Stock acquired upon the
vesting/settlement of the Award either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization); and /or (ii) withholding from any wages or other cash
compensation paid to the Participant by the Company and/or the Employer or from
any equivalent cash payment received in connection with the Award. To avoid
negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding a number of shares as described herein, the
Participant shall be deemed, for tax purposes only, to have been issued the full
number of shares of Common Stock subject to the vested portion of the Award,
notwithstanding that a number of shares are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of the Award. The
Participant shall pay to the Company and/or the Employer any amount of
Tax-Related Items that is required to be withheld or accounted for in connection
with the Restricted Stock Units that cannot be satisfied by the means previously
described. The Company may refuse to deliver to the Participant any shares of
Common Stock pursuant to the Award if the Participant fails to comply with his
or her obligations in connection with the Tax-Related Items.

 

7



--------------------------------------------------------------------------------

8. Transfer Restrictions. This Award and the Restricted Stock Units are not
transferable other than by will or the laws of descent and distribution, and may
not be assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the Restricted Stock Units shall be forfeited.

 

9. Capitalization Adjustments. The number of Restricted Stock Units awarded is
subject to adjustment as provided in Section 11.07(a) of the Plan. The
Participant shall be notified of such adjustment and such adjustment shall be
binding upon the Company and the Participant.

 

10. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, no shares of Common Stock shall be issued to the Participant
upon vesting of this Restricted Stock Unit Award unless the Common Stock is then
registered under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), or, if such Common Stock is not then so registered, the Company has
determined that such vesting and issuance would be exempt from the registration
requirements of the Securities Act. By accepting this Award, the Participant
agrees not to sell any of the shares of Common Stock received under this Award
at a time when the applicable laws or Company policies prohibit a sale.

 

11. Award Confers No Rights to Continued Employment. Nothing contained in the
Plan or this Agreement shall give the Participant the right to be retained in
the employment of the Company or any Subsidiary or affect the right of any such
employer to terminate the Participant’s employment.

 

12. Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, that provision will be enforced to the
maximum extent permissible and the legality, validity and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

13. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or request the Participant’s consent to participate in the Plan
by electronic means. The Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

 

14. Code Section 409A. It is the intent that the vesting or the payout of the
Restricted Stock Units set forth in this Agreement shall comply with the
requirements of Section 409A of the Code, and any ambiguities herein will be
interpreted to so comply. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all vesting or
payouts provided under this Agreement are made in a manner that complies with
Section 409A of the Code; provided, however, that the Company makes no
representation that the vesting or payout of Restricted Stock Units provided
under this Agreement will comply with Section 409A of the Code.

 

8



--------------------------------------------------------------------------------

15. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any shares of Common Stock acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require the Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

 

PPG Industries, Inc. /s/ J. Craig Jordan
By: J. Craig Jordan, Vice President, Human Resources

 

I Accept    I Do Not Accept

 

9